Exhibit 10.106
(GEN-PROBE LOGO) [a55985a5598500.gif]
 
GEN-PROBE EMPLOYEE BONUS PLAN

  I.   INTRODUCTION

  A.   Purpose: The Gen-Probe Employee Bonus Plan (the “Plan”) is designed to
encourage and financially reward eligible employees for their contributions to
the success and profitability of Gen-Probe.     B.   Effective Date: The Plan
shall be effective January 1, 2010.     C.   Entire Agreement: The Plan is the
entire statement regarding the subject matter hereof and supersedes all prior
bonus or incentive plans or any written or verbal representations regarding the
subject matter of the Plan.     D.   No Guarantee of Compensation: Nothing in
the Plan is intended to be a guarantee of any kind of compensation or any other
binding commitment of Gen-Probe Incorporated.

  II.   PLAN DEFINITIONS

  A.   The Plan: The Gen-Probe Employee Bonus Plan.     B.   Participant:
Participant is defined as any regular, full-time or part-time employee of
Gen-Probe Incorporated or its Designated Subsidiaries (together, the “Company”)
hired on or before September 30, 2010, and each subsequent calendar year, who is
not a participant in any other Company bonus or incentive plan (excluding the
Company’s option plans, 401(k) plan and employee stock purchase plan). For
employees of the Company that are hired during the calendar year as a result of
an acquisition, eligibility for participation in the Plan will be determined on
a deal-by-deal basis. As used herein, Designated Subsidiaries shall mean
Gen-Probe Sales & Service, Inc., Gen-Probe International, Inc., Gen-Probe
Cardiff Limited, Gen-Probe Transplant Diagnostics, Inc., Gen-Probe Italia
S.R.L., Gen-Probe Deutschland GmbH, Gen-Probe Prodesse, Gen-Probe Life Sciences
Ltd., and such other direct or indirect subsidiaries of Gen-Probe Incorporated
as may be designated a Designated Subsidiary by Administrator.     C.   The
Administrator: The Administrator of the Plan shall be the Compensation Committee
of the Board of Directors of Gen-Probe Incorporated, provided that the Chief
Executive Officer of the Company shall be the Administrator for purposes of
Section III.I of the plan solely with respect to employees other than executive
officers of the Company. The Compensation Committee shall approve all bonus
payments to executive officers.     D.   Company Performance Factor (CPF): The
CPF is a percentage from 0% to 150% and is applied to a portion of each
Participant’s bonus target. The CPF is determined based on the achievement of
specific goals, set forth on Exhibits C and D. Each of the goals is assigned a
Threshold, Target, and Stretch metric, and a weighting based on the relative
importance or potential impact of the goal on the Company. The total weighting
of the goals equals 100%.

1



--------------------------------------------------------------------------------



 



      The score for each goal is determined based on the actual achievement of
the goal, on a linear basis from Threshold to Target and Target to Stretch.
Achievement of a goal at Target would yield a score for that goal of 100%.
Achievement of a goal equal to or below the Threshold level would yield a score
of 0% and equal to or above Stretch, a score of 150%. Performance would be
pro-rated between levels. In order to calculate the overall CPF, the score for
each goal is multiplied by the goal weighting. The sum of the weighted scores
equals the CPF.     E.   Individual and Team Performance Factor (ITPF): The ITPF
is a percentage from 0% to 150% and is applied to a portion of each
Participant’s Target Bonus. Each Participant will be assigned an ITPF based on
his or her overall performance, including performance on core teams and/or
functional teams.     F.   Target Bonus Percentage and Weighting: The target
bonus percentage, and CPF and ITPF weighting is based on the Participants
compensation band and according to the percentages set forth on (i) Exhibit A
with respect to position levels OE through Senior Director and (ii) Exhibit B
with respect to Gen-Probe Incorporated Vice Presidents and Senior Vice
Presidents.     G.   Base Pay: “Base Pay” under the Plan is defined as the
annual base pay in effect on December 31 of each calendar year. For Participants
who are exempt employees, base pay is defined as annual base salary. For
Participants who are overtime eligible employees, base pay is defined as the
hourly rate in effect on December 31, multiplied by the number of regularly
scheduled work hours during the calendar year (part-time employees) or 2,080
(full time employees), plus any overtime pay earned during the calendar year.

  III.   BONUS PLAN ADMINISTRATION

  A.   Bonus Payment: Participants must be employed by the Company on or before
September 30 of each calendar year and continue to be employed on the date the
bonus, if any, is paid, in order to be eligible for a bonus payout. Bonuses will
typically be paid within 90 days after the end of the calendar year and are
subject to applicable payroll and other withholding taxes.     B.   Pro-rated
Bonuses: Bonus payments to Participants with less than a full year of eligible
participation will be pro-rated based on full months of participation. Bonuses
will also be pro-rated for Participants with only partial year eligibility due
to participation in other Company bonus or incentive plans.     C.   Bonus
Calculation: Bonuses will be calculated using the following formula:        
(Base Pay x Target % x CPF x CPF Weighting) + (Base Pay x Target % x ITPF x ITPF
Weighting) = Bonus     D.   Bonus Calculation Example:         Assume a
Participant with a base salary of $50,000; target bonus of 5% and CPF and ITPF
weightings of 30% and 70% respectively; CPF = 110%; ITPF = 100%.        
($50,000 x 5% x 110% x 30%) + ($50,000 x 5% x 100% x 70%) = $2,575     E.  
Transfers and Promotions: Participants who transfer or are promoted to a
non-eligible position or to another target bonus percentage will be eligible for
a pro-rated bonus based on the length of time of Plan eligibility or in each
position, as applicable. Participants who

2



--------------------------------------------------------------------------------



 



      were in positions not eligible under the Plan and transfer or are promoted
to an eligible position will be eligible for a pro-rated bonus based on the
length of time in the bonus eligible position.     F.   Leaves of Absence:
Bonuses will be pro-rated for each full month of absence during any approved
leave of absence. Participants on an approved leave of absence at the time of
payout will have their bonus checks mailed to their home.     G.   Performance
Improvement Plans: Participants not performing at an acceptable level or who are
deemed not in good standing by management at the time of payout are not eligible
to receive a bonus payment, regardless of performance ratings for the prior
year.     H.   Termination of Employment: Participants whose employment
terminates either voluntarily or involuntarily prior to the date of bonus payout
will not be eligible for a bonus payment.     I.   Approval of Bonuses. All
proposed bonus payments are submitted to the Administrator for final approval.
The Administrator may determine which Participants shall be granted bonus awards
and may adjust the final bonus amount for any Participant (including increasing
or decreasing any bonus from the calculation set forth in Section III.C above)
as it deems appropriate. The Administrator has complete discretion to adjust
bonus awards to reflect changes in the industry, Gen-Probe Incorporated’s
financial performance, a Participant’s job duties or performance, or any other
circumstance the Administrator determines should impact bonus awards.     J.  
Administrative Matters and Plan Interpretation: The Administrator is responsible
for administering the Plan. The Administrator has all powers and discretion
necessary or appropriate to review and approve the Plan and its operation,
including, but not limited to, the power to (a) interpret the Plan, (b) adopt
rules for the administration, interpretation and application of the Plan as are
consistent herewith, and (c) interpret, amend or revoke any such rules. All
determinations and decisions made by the Administrator and any delegate of the
Administrator shall be final, conclusive, and binding on all persons, and shall
be given the maximum deference permitted by law. The Administrator, in its sole
discretion, may amend or terminate the Plan, or any part thereof, at any time
and for any reason.     K.   Employment at Will: Nothing contained in the Plan
will alter a Participant’s at-will employment relationship with the Company.
Employment with the Company is entered into voluntarily and employees are free
to resign at any time for any reason, with or without advance notice. Similarly,
the Company can terminate employment at any time for any reason, with or without
advance notice and with or without cause. The Company may establish separate
procedures for Participants who are employed outside the United States in order
to comply with applicable laws, rules or regulations of such foreign
jurisdictions with respect to tax, currency, employee benefits or other matters.

3



--------------------------------------------------------------------------------



 



Exhibit A
Target bonus percentages for all employee levels through Senior Director
[Intentionally Omitted]

4



--------------------------------------------------------------------------------



 



Exhibit B
Target bonus percentage for Vice Presidents and Sr. Vice Presidents
of Gen-Probe Incorporated

                      Weighting Career Level   Target %   CPF   ITPF
 
           
Vice President
  30%   70%   30%
Sr. Vice President
  35%   70%   30%

5



--------------------------------------------------------------------------------



 



Exhibit C
Performance Matrix for:
2010 COMPANY PERFORMANCE METRICS
(COVERING EMPLOYEES OF GEN-PROBE INCORPORATED AND ALL SUBSIDIARIES EXCEPT
GEN-PROBE LIFE SCIENCES LTD.)
[Intentionally Omitted]

6



--------------------------------------------------------------------------------



 



Exhibit D
Performance Matrix for:
Gen-Probe Life Sciences Ltd.

I.   2010 COMPANY PERFORMANCE METRICS

[Intentionally Omitted]

7